NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50217

                Plaintiff-Appellee,             D.C. No.
                                                3:19-cr-04800-LAB-1
 v.

CARLOS IBARRA,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                     Argued and Submitted December 8, 2021
                              Pasadena, California

Before: KELLY,** M. SMITH, and FORREST, Circuit Judges.

      Defendant-Appellant Carlos Ibarra pled guilty to one count of importation of

methamphetamine, 21 U.S.C. §§ 952, 960. The district court sentenced Mr. Ibarra

to 90 months of imprisonment and five years of supervised release. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
                                   DISCUSSION

      The parties are familiar with the facts, so we need not restate them here. On

appeal, Mr. Ibarra contends that the district court made three errors in sentencing.

First, by categorically refusing to consider drug addiction as mitigating in drug

importation cases. Second, by restricting Mr. Ibarra’s presence in Mexico without

making an individualized finding that it was necessary. Third, by including terms

in the written judgment that were not announced at sentencing. The government

challenges the first issue and concedes that remand would be appropriate on the

second and third issues.

      A.     The Sentence

      The parties disagree on the standard of review, with Mr. Ibarra advocating

for abuse of discretion and the government for plain error. Regardless, “only a

procedurally erroneous or substantively unreasonable sentence will be set aside.”

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008). A district court may not

refuse to “announce its calculated Guidelines range to the parties” or “consider

expressly the § 3553(a) factors.” United States v. Waknine, 543 F.3d 546, 554 (9th

Cir. 2008). However, “[t]he district court need not tick off each of the § 3553(a)

factors to show that it has considered them.” Carty, 520 F.3d at 992. The district

court is simply required to “adequately explain the chosen sentence to allow for

meaningful appellate review.” Gall v. United States, 552 U.S. 38, 50 (2007).


                                          2
      Mr. Ibarra does not argue that his sentence was substantively unreasonable.

The district court also did not commit a procedural error because, contrary to Mr.

Ibarra’s assertions, it did not categorically refuse to consider his drug addiction.

Mr. Ibarra relies on the district court’s statement that “[i]t would be a very

perverse mitigating factor to say, oh, you’re using methamphetamine and addicted

to it so that somehow mitigates the crime of bringing a boatload of

methamphetamine into the United States.” However, the court’s statement was

made in the context of considering many § 3553(a) factors. While discussing the

circumstances of the offense, the district court focused on, among other things, the

amount of drugs found in Mr. Ibarra’s vehicle, the fact that Mr. Ibarra’s father had

Covid-19, Mr. Ibarra’s employment history, and Mr. Ibarra’s history with the drug

smuggling organization Additionally, immediately after making the above

statement, the district commented how Mr. Ibarra’s drug addiction explained “bad

judgment” that is “at variance with a legally blameless life up until 2019.” Read

holistically, the above statements were an individualized assessment of how Mr.

Ibarra’s drug addiction was not mitigating in his case. There was no error,

regardless of the standard of review.

      B.     The Special Supervised Release Condition

      At sentencing, the district court imposed a special condition limiting Mr.

Ibarra’s ability to enter or reside in Mexico without permission of his probation


                                           3
officer and the court while on supervised release. Mr. Ibarra and the government

agree that the condition should be vacated. Consequently, we take no position on

whether United States v. Wolf Child, 699 F.3d 1082 (9th Cir. 2012), requires this

result. On remand, the district court should make appropriate findings or modify

the condition.

     C.      The Written Special Conditions

      Where there are additional terms in a written sentence that were not in the

oral sentence, the appropriate remedy is to remand for resentencing or strike the

challenged conditions. United States v. Napier, 463 F.3d 1040, 1043–44 (9th Cir.

2006). Mr. Ibarra argues, and the government agrees, that the district court added

three conditions in the written judgment that were not announced during the

sentencing hearing.1

      As this decision “alters the overall package of conditions that the district

court thought were warranted . . . we exercise our discretion to vacate the entirety

of the supervised release portion of [his] sentence and to remand to the district

court for the limited purpose of imposing a new supervised release sentence.”




1
  Those conditions were compliance with United States and Mexican immigration
law, allowance of reciprocal release of information between the probation officer
and a treatment provider, and contribution to the costs of services based upon
ability to pay.

                                          4
United States v. Reyes, No. 20–50016, – F.4th –, 2021 WL 5540845 (9th Cir. Nov.

26, 2021). We affirm the district court’s imposition of 90 months imprisonment.

      AFFIRMED IN PART, VACATED IN PART, and REMANDED.




                                        5